


110 HR 3675 IH: Restore Patriotism to University

U.S. House of Representatives
2007-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3675
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2007
			Mr. Hunter introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To prohibit Federal grants to or contracts with Columbia
		  University.
	
	
		1.Short titleThis Act may be cited as the
			 Restore Patriotism to University
			 Campuses Act.
		2.FindingsCongress finds the following:
			(1)Iranian President Mahmoud Ahmadinejad has
			 called for the destruction of the State of Israel, a critical ally of the
			 United States.
			(2)In January 2007,
			 commander of Multinational Corps-Iraq, Lt. Gen. Ray Odierno stated that the
			 United States had traced back to Iran serial numbers of weapons captured in
			 Iraq, including rocket-propelled grenades, roadside bombs and Katyusha
			 rockets.
			(3)These types of
			 weapons have been used in Iraq to kill and injure members of American, Iraqi,
			 and coalition forces and undermine the nascent Iraqi government.
			(4)Despite Iran’s
			 support for terrorism, Columbia University extended an invitation to Iranian
			 President Mahmoud Ahmadinejad to address students and faculty from the
			 University campus.
			(5)Columbia
			 University dissolved its long-standing Reserve Officer Training Corps (ROTC)
			 program on campus because of disagreement with United States military policy,
			 and for nearly four decades has not invited the return of any ROTC program to
			 the University campus.
			(6)Despite this fact,
			 Columbia University has continued to accept funds made available through ROTC
			 scholarships, while University faculty continue to oppose United States
			 military policies and law.
			(7)Through their
			 invitation, Columbia University provided a public, prestigious platform on
			 United States soil from which on September 24, 2007, President Ahmadinejad
			 spoke and defended his wide-ranging support for terrorist activities.
			3.Denial of
			 funds
			(a)Denial of Funds
			 for Permitting State Terrorist Access to CampusNo funds described in
			 subsection (b)(1) may be provided by
			 contract or by grant to Columbia University of New York, New York, or any
			 subelement of Columbia University.
			(b)Covered
			 Funds
				(1)Except as provided
			 in paragraph (2), the limitations established in subsection (a) apply to the
			 following:
					(A)Any funds made
			 available for the Department of Defense.
					(B)Any funds made
			 available for any department or agency for which regular appropriations are
			 made in a Departments of Labor, Health and Human Services, and Education, and
			 Related Agencies Appropriations Act.
					(C)Any funds made
			 available for the Department of Homeland Security.
					(D)Any funds made
			 available for the National Nuclear Security Administration of the Department of
			 Energy.
					(E)Any funds made
			 available for the Department of Transportation.
					(F)Any funds made
			 available for the Central Intelligence Agency.
					(2)Any Federal funding
			 specified in paragraph (1) that is provided to an institution of higher
			 education, or to an individual, to be available solely for student financial
			 assistance, related administrative costs, or costs associated with attendance,
			 may be used for the purpose for which the funding is provided.
				(c)Notice of
			 DeterminationsWhenever the head of a Federal department or
			 agency makes a determination under subsection (a) or (b), the head of such
			 department or agency—
				(1)shall transmit a
			 notice of the determination to the Secretary of Education, to the head of each
			 other department and agency the funds of which are subject to the
			 determination, and to Congress; and
				(2)shall publish in
			 the Federal Register a notice of the determination and the effect of the
			 determination on the eligibility of Columbia University for contracts and
			 grants.
				
